Citation Nr: 1607272	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a dental disorder, to include a disorder of the jaw, for purposes of compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1980.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared for a September 2015 Board hearing before the undersigned; a transcript of the hearing is of record.

The Board acknowledges that a claim of entitlement to service connection for compensation for a dental disorder can raise a claim for service connection for outpatient dental treatment purposes.  The statements and testimony of the Veteran do not indicate that she has a current dental disorder for which dental treatment is sought; the issue of entitlement to service connection for outpatient dental treatment is therefore not found to be currently on appeal.  The Veteran's statements do, however, indicate that she intended the claim to encompass a disability of the jaw; the issue has therefore been recharacterized as reflected above.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a dental or jaw disability which was incurred during her active duty service.  The Veteran testified in September 2015 that she dislocated her upper jaw in service while firing her weapon in training.  Board Hearing Transcript 3.  She stated that she delayed having proper treatment done on her jaw because she had other, more pressing medical issues during service, but then finally had her jaw treated at a VA hospital in 1981 or 1982.  Id. at 4-5, 8.  The Veteran stated that she still has a wire in her upper jaw which causes her discomfort.  Id. at 9.  In a September 2012 correspondence, the Veteran wrote that her disability has resulted in facial deformity, a speech impediment, and the inability to chew properly.

VA treatment records show that in March 1982, the Veteran underwent a maxillary segmental osteotomy, which required that her jaws be wired.  The Veteran had reported prior to surgery that she had malocclusion and an inability to eat food and chew properly.  It was noted in 1982 that the Veteran was first referred for treatment of malocclusion in November 1980, but surgery was postponed due to unemployment and personal problems.  It was also noted that the Veteran "had wisdom tooth pulled & now can't close mouth sufficiently."

The Veteran has testified that she incurred in-service injury to the jaw, and the medical records show that she was treated for malocclusion of the jaw very soon (less than 1 year) after her separation from service.  The Veteran has also testified that she continues to have symptoms associated with this injury.  As the Veteran has not yet been afforded a VA examination addressing the questions of her current diagnosis and the relationship of any current diagnosis to service, and there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and medical opinion are needed prior to further adjudication.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of all current jaw and dental disabilities.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a)  Identify all current jaw and dental disorders.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the March 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

Please specifically address whether the Veteran has, or has had at any time since March 2009, any of the following:

i) loss of any teeth due to loss of substance of the body of the maxilla or mandible;

ii) lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis;

iii) nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of the condyloid process, loss of any part of the hard palate, or limited jaw motion.

Please also discuss the Veteran's contentions that she currently has discomfort, facial deformity, a speech impediment, and difficulty chewing and properly closing her mouth.

b)  For every diagnosed disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss the Veteran's assertions that she injured her jaw while firing her rifle in service.  (See, e.g., September 2015 Board hearing Tr. at 3.)  Please also discuss the notation that the Veteran was first recommended for oral surgery in November 1980 and the likely etiology of the condition which led to her March 1982 oral surgery.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2.  Provide the Veteran with adequate notice of the date and place of the requested examination at her latest address of record.  A copy of all notifications must be associated with the claims folder.  She is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2015).

3.  After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If the benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



